[Cite as In re T.G., 2018-Ohio-502.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


In re:                                               :
                                                                           No. 17AP-411
T.G.,                                               :                   (C.P.C. No. 15JU-2726)

(T.G.,                                              :                 (REGULAR CALENDAR)

                 Appellant).                         :




                                            D E C I S I O N

                                       Rendered on February 8, 2018


                 On brief: Jaqueline J. Rapier, for appellee.

                 On brief: Yeura R. Venters, Public Defender, and Robert D.
                 Essex, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch.

KLATT, J.

         {¶ 1} Appellant, the biological mother of T.G., appeals from a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch,
that terminated her parental rights and placed her child in the permanent custody of
Franklin County Children Services ("the agency"). For the following reasons, we affirm that
judgment.
FACTUAL AND PROCEDURAL BACKGROUND
         {¶ 2}   Mother and father are the unmarried parents of T.G., who was born on
August 7, 2011. T.G. is a medically fragile child. She was born with cytomegalovirus which
results in bilateral deafness. She also has cerebral palsy and a seizure disorder. In July
2014, a social worker from Nationwide Children's Hospital reported to the agency her
No. 17AP-411                                                                                2

concern regarding T.G. having missed many appointments and mother being
noncompliant since 2012. Upon the birth of a younger sibling who tested positive for
marijuana in August 2014, mother voluntarily opened a case with the agency. Father filed
for custody and became T.G.'s legal custodian on October 6, 2014. However, on December
9, 2014, in case No. 14JU-16083, the agency filed a complaint in the trial court alleging that
T.G. was an abused, neglected, and dependent child and sought an emergency order of
temporary custody after T.G. was admitted to Nationwide Children's Hospital the previous
day. The complaint alleged that T.G. had a lacerated liver, a broken rib, possible healing
fractures in her ankles, and bruises in various stages of healing. It also detailed that T.G.
has severe medical conditions which have caused cognitive and developmental delays
including hearing loss, inability to walk, and requiring a pureed diet due to an inability to
chew. Temporary custody was awarded to the agency and T.G. was placed in a foster home.
       {¶ 3} A second, identical complaint was filed in case No. 15JU-2726 on March 5,
2015 because the previous case was due to expire by operation of law. The trial court held
an adjudicatory hearing on March 12, 2015. By agreement of the parties, the complaint was
amended and mother and father did not contest the abuse allegation in the first cause of
action. The magistrate found the child to be abused as set forth in the first cause of action
and dismissed the remaining causes of action. The agency developed, and the trial court
adopted, a case plan in order to facilitate the reunification of T.G. and her parents.
Significant components of that plan required the parents to attend parenting classes and
doctor's appointments, to maintain stable housing and legal income, to complete
psychological assessments, to complete all random drug/alcohol screens required, and to
follow all recommendations for drug/alcohol treatment.
       {¶ 4}   On October 29, 2015, the agency filed its first motion for permanent custody.
A second motion was filed on August 30, 2016. Service of the second motion was perfected
on mother and father, and father failed to appear for the hearing. After the two-day hearing,
the trial court found that T.G. had been in the temporary custody of the agency for more
than 12 of the prior consecutive 22 months and that a grant of permanent custody to the
agency would be in the child's best interest. Therefore, the trial court terminated the
parents' parental rights and placed T.G. in the permanent custody of the agency.
THE APPEAL
No. 17AP-411                                                                                 3

       {¶ 5}   Mother appeals the decision of the trial court and assigns the following error:
               The trial court committed reversible error by terminating
               Appellant's parental rights.

STANDARD OF REVIEW
       {¶ 6} The right to parent one's child is a fundamental right. Troxel v. Granville,
530 U.S. 57, 65-66 (2000); In re C.F., 113 Ohio St. 3d 73, 2007-Ohio-1104, ¶ 28. That right,
however, is not absolute. In re D.A., 113 Ohio St. 3d 88, 2007-Ohio-1105, ¶ 11. Although
termination of parental rights should be an alternative of last resort, such termination may
occur if it is necessary for the best interest of the child. In re K.H., 119 Ohio St. 3d 538,
2008-Ohio-4825, ¶ 41.
       {¶ 7} R.C. 2151.414 establishes the two-part test a juvenile court must apply in
ruling on a motion by a public children services agency for permanent custody of a child.
In re D.A. at ¶ 12; In re C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, ¶ 9. A juvenile court
may grant permanent custody of a child to a public children services agency if, after a
hearing, it determines by clear and convincing evidence that (1) any of the circumstances
in R.C. 2151.414(B)(1)(a) through (e) exist, and (2) such relief is in the best interest of the
child. R.C. 2151.414(B)(1). The circumstances enumerated in R.C. 2151.414(B)(1) are:
               (a) [T]he child cannot be placed with either of the child's
               parents within a reasonable time or should not be placed with
               the child's parents.

               (b) The child is abandoned.

               (c) The child is orphaned, and there are no relatives of the child
               who are able to take permanent custody.

               (d) The child has been in the temporary custody of one or more
               public children services agencies or private child placing
               agencies for twelve or more months of a consecutive twenty-
               two month period.

               (e) The child or another child in the custody of the parent or
               parents from whose custody the child has been removed has
               been adjudicated an abused, neglected, or dependent child on
               three separate occasions by any court in this state or another
               state.
No. 17AP-411                                                                               4

       {¶ 8} Once a juvenile court determines that one of the circumstances in R.C.
2151.414(B)(1) applies, it must then decide whether a grant of permanent custody is in the
best interest of the child. Pursuant to R.C. 2151.414(D)(1), to make this decision, the
juvenile court must "consider all relevant factors, including, but not limited to, the
following:"
               (a) The interaction and interrelationship of the child with the
               child's parents, siblings, relatives, foster caregivers and out-of-
               home providers, and any other person who may significantly
               affect the child;

               (b) The wishes of the child, as expressed directly by the child
               or through the child's guardian ad litem, with due regard for
               the maturity of the child;

               (c) The custodial history of the child, including whether the
               child has been in the temporary custody of one or more public
               children services agencies or private child placing agencies for
               twelve or more months of a consecutive twenty-two month
               period;

               (d) The child's need for a legally secure placement and whether
               that type of placement can be achieved without a grant of
               permanent custody to the agency;

               (e) Whether any of the factors in divisions (E)(7) to (11) of this
               section apply in relation to the parents and child.

       {¶ 9} An appellate court will not reverse a juvenile court's determination in a
permanent custody case unless that determination is against the manifest weight of the
evidence. In re B.W., 10th Dist. No. 15AP-38, 2015-Ohio-2360, ¶ 12. In reviewing the
judgment of the juvenile court, an appellate court must make every reasonable
presumption in favor of the judgment and the juvenile court's findings of fact. In re A.B.,
10th Dist. No. 15AP-105, 2015-Ohio-3849, ¶ 25. If the evidence is susceptible to more than
one construction, an appellate court must give the evidence that interpretation which is
consistent with the judgment. Id. With these precepts in mind, we must weigh the evidence
and all reasonable inferences to determine whether the juvenile court " 'clearly lost its way
and created such a manifest miscarriage of justice that the [judgment] must be reversed
and a new trial ordered.' " In re G.D., 10th Dist. No. 14AP-801, 2015-Ohio-1969, ¶ 28,
quoting Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20.
No. 17AP-411                                                                                   5

ANALYSIS
       {¶ 10} The juvenile court found that the first prong of the permanent custody test
was satisfied because T.G. had been in the agency's temporary custody for 12 or more
months of a consecutive 22-month period. Mother did not dispute that finding. Thus, the
agency satisfied the first part of the two-part test the juvenile court applies to decide
whether to grant permanent custody of a child to a public children services agency.
       {¶ 11} We next review whether the evidence proves that a grant of permanent
custody to the agency is in T.G.'s best interest. In large part, the juvenile court's decision to
grant the agency permanent custody turned on its conclusion that T.G. has a great need of
a secure permanent placement to continue her development physically, educationally,
emotionally, and socially, and that could not be achieved without granting the agency
permanent custody.
       {¶ 12} The trial court addressed each of the factors in R.C. 2151.414(D). With regard
to R.C. 2151.414(D)(1)(a), the trial court noted that mother is bonded with T.G. and
interacted appropriately when she attended visitation with her daughter. Although mother
testified that T.G. is bonded to her, the case worker and guardian ad litem disagreed. The
case worker noted that T.G. is easily separated from her mother after visits. The trial court
contributed this to mother's inconsistency with her visitation. Of the 112 visits offered,
mother attended only 50. As part of her case plan, mother was also supposed to attend
T.G.'s medical appointments. However, during the pendency of the case, mother attended
only 20-25 of the 158 medical appointments for T.G. She also participated in only four of
the specialty or clinic appointments and does not have an understanding of how to perform
many of the tasks necessary for T.G.'s care such as working the feeding tube or Cochlear
implant. Mother testified that she found it difficult to attend all the visits and medical
appointment due to her work schedule and the need to take care of her three younger
children. But, mother was provided a monthly letter which detailed T.G.'s upcoming
appointments, offered bus passes, cab fare, and gas cards, and offered the chance to change
the visitation day or time. At times, mother has brought her boyfriend and three other
children to visit T.G. There is no evidence, however, that T.G. has bonded with her siblings
or her mother's boyfriend.
No. 17AP-411                                                                                6

       {¶ 13} T.G. has resided in the same foster family since placed in the agency's
custody. There are six other children, some with special needs, and one special needs adult
in the home. The foster parents are retired and are devoted to providing for the needs of
their family. T.G. has positive interactions with the other children and has integrated well
into the family. The foster mom detailed the extensive daily care and medical appointments
that T.G. requires. The foster parents would be a potential adoptive home for T.G. This
factor weighs in favor of the trial court's decision.
       {¶ 14} With regard to R.C. 2151.414(D)(1)(b), the trial court noted that T.G. was five
years old at the time of the hearing and had special needs and developmental delays. T.G.,
therefore, was too young and immature to express her wishes or to understand the
proceedings. The guardian ad litem testified that she recommended that the trial court
grant permanent custody to the agency. This factor also weighs in favor of the trial court's
decision.
       {¶ 15} For R.C. 2151.414(D)(1)(c), the trial court found that T.G. was removed from
her home under a temporary order of custody in the prior case No. 14JU-16083 since
December 10, 2014. From that time, T.G. has been in the custody of the agency. When the
August 30, 2016 motion for permanent custody had been filed, T.G. had been in the
temporary custody of the agency for 20 months, more than the required 12 months of a
consecutive 22-month period. This factor also weighs in favor of the trial court's decision.
       {¶ 16} With regard to R.C. 2151.414(D)(1)(d), the trial court began by stating that
T.G. is a medically fragile child who has a great need of a legally secure permanent
placement. The trial court acknowledged that mother was not responsible for the physical
harm that precipitated the opening of the case, but also indicated that mother had neglected
T.G.'s needs by missing medical appointments and clinics that T.G.'s acute developmental
delays required in the two years prior to the filing of case No. 14JU-16083.
       {¶ 17} Mother was aware of the requirements of her case plan and yet failed to
substantially comply with it. At the time of the hearing, mother had obtained steady
housing and income, attended some counseling, and completed the general parenting
classes. As previously noted, however, mother had failed to attend over half of her visitation
with T.G. and the majority of T.G.'s medical appointments and clinics. Since December
No. 17AP-411                                                                                  7

2016 to the date of the hearing, mother had not attended any visitation or medical
appointment. She also stopped calling and texting foster mom for updates on the child.
       {¶ 18} An additional requirement of the case plan was for mother to complete
random drug screens. Due to her changeable work schedule, mother would call in her work
schedule and drug testing times would be arranged.            Despite this and the offer of
transportation assistance, mother missed 63 of the 75 drug screens that were required by
her case plan. Of the 12 screens taken, mother tested positive two times for alcohol and one
time for OxyContin, which mother claims was prescribed. Mother stopped taking any drug
tests in July 2016. We conclude that this factor weighs in favor of the trial court's decision.
       {¶ 19} In her appellate brief, mother appears to argue that the trial court erred in
granting the agency permanent custody because poverty does not justify the termination of
parental rights and because the physical abuse that placed T.G. in the temporary custody of
the agency was committed by father. Mother testified at times she struggled with finances
and transportation. She paid child support for T.G. and stated that it was almost half of her
check. The agency, however, offered her cab fare, bus passes, and gas cards to help mother
get to medical appointments, visitation, and drug testing. The agency also referred mother
to Guidestone which would have helped with her transportation issues and additional
resources. There is no indication that mother's financial status factored into the trial court's
decision. Furthermore, the trial court stated in its decision that it knew that mother was
not responsible for the physical abuse T.G. suffered. It also found fault with mother for not
addressing T.G.'s medical needs when she was in mother's custody. The trial court
expressed concern that mother still did not seem to comprehend how her failure to
complete her case plan was the result of her own actions. Instead, mother seemed to place
blame with the agency, her case worker, and to a certain extent the foster parents.
       {¶ 20} After reviewing the totality of the evidence and mother's arguments, we
conclude that the trial court did not err by terminating mother's parental rights and
granting permanent custody to the agency.          Accordingly, we overrule mother's sole
assignment of error, and hereby affirm the judgment of the Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch.
                                                                          Judgment affirmed.

                            TYACK and BRUNNER, JJ., concur.
No. 17AP-411                  8

               ____________